Citation Nr: 1626650	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material has been received to reopen the Veteran's claim of entitlement to service connection for crushed fingers and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1977 to June 1980 and from October 1980 to April 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Lincoln, Nebraska, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for crushed fingers.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issues of service connection for a recurrent right hand disorder to include injury residuals, crushed fingers, and osteoarthritis and a recurrent left hand disorder to include injury residuals and crushed fingers are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In May 2009, VA denied service connection for crushed fingers.  The Veteran was informed in writing of the adverse determination and his appellate rights in May 2009.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  In September 2011, additional relevant original service treatment records were received.  

3.  Recurrent right thumb injury residuals including distal phalanx osteomyelitis were initially manifested during active service.  

CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to service connection for crushed fingers will be reconsidered.  38 C.F.R. § 3.156(c) (2015).  

2.  The criteria for service connection for recurrent right thumb injury residuals including distal phalanx osteomyelitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reconsiders the Veteran's claim; grants service connection for recurrent right thumb injury residuals including distal phalanx osteomyelitis; and remands issues of service connection for both a recurrent right hand disorder to include injury residuals, crushed fingers, and osteoarthritis and a recurrent left hand disorder to include injury residuals and crushed fingers to the AOJ for further action.  As such, no discussion of VA's duty to notify and assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

In May 2009, VA denied service connection for crushed fingers "since we have no evidence of record showing you have a current diagnosis of crushed fingers that either occurred in or was caused by your military service."  The Veteran was informed in writing of the adverse determination and his appellate rights in May 2009.  The Veteran did not subsequently submit a NOD with the decision.  

In September 2011, the Veteran sought to reopen his claim for service connection and submitted additional service treatment documentation pertaining to his right thumb which was not previously of record.  

The provisions of 38 C.F.R. § 3.156(c) direct, in pertinent part, that:

  (c)  Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

VA's receipt of additional relevant service treatment records following the May 2009 rating decision mandates that the Veteran's claim of entitlement to service connection for be reconsidered.  38 C.F.R. § 3.156(c).  


III.  Service Connection for Right Thumb Injury Residuals

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment documentation of record reflects that he was diagnosed with and treated for a right thumb injury and associated osteomyelitis.  An April 1988 X-ray study notes a diagnosis of right thumb osteomyelitis.  An August 1988 hospital summary states that: the Veteran injured his thumb in approximately 1986 while moving furniture; he sustained a subungual hematoma; he experienced right thumb throbbing pain and discomfort for the subsequent 18 months; a contemporaneous bone scan revealed osteomyelitis; and a diagnosis of right thumb distal phalanx osteomyelitis was advanced.  The Veteran was treated with open drainage and curettage of the right thumb infection.  

The report of a December 2015 VA hand and finger examination notes that the Veteran complained that "the area where he had the [right thumb] surgery lacks complete sensitivity and he has difficulty with typing and buttoning his shirts."  He was diagnosed with resolved right distal phalanx right thumb osteomyelitis.  

The Veteran sustained in-service right thumb trauma.  His service treatment records reflect that he was subsequently diagnosed with and treated for right thumb distal phalanx osteomyelitis.  His in-service treatment included right thumb surgery which encompassed partial removal of the fingernail.  At the December 2015 VA examination, the Veteran complained of impaired sensation in the area of his right thumb surgery and was diagnosed with resolved right distal phalanx right thumb osteomyelitis.  In the absence of any evidence to the contrary, the Board concludes that service connection for recurrent right thumb injury residuals including distal phalanx osteomyelitis is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The issues of service connection for both a recurrent right hand disorder to include injury residuals, crushed fingers, and osteoarthritis and a recurrent left hand disorder to include injury residuals and crushed fingers are the subject of the Remand section of this decision below.  


ORDER

Service connection for recurrent right thumb injury residuals including distal phalanx osteomyelitis is granted.  


REMAND

The Veteran asserts that service connection for multiple right hand and left hand injuries including crushed fingers is warranted as he was treated for the claimed disabilities at the S.H.A.P. E. (Supreme Headquarters Allied Powers Europe) medical facility in Mons, Belgium during active service.  

Initially, the Board observes that attempts to obtain the Veteran's complete service treatment records have been unsuccessful.  The Veteran reports that he was treated for the claimed disorders at the S.H.A.P.E. military medical facility during active service.  A search of the records of that medical facility for documentation pertaining to the Veteran has not been requested.  When a veteran identifies clinical treatment associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The service clinical documentation of record does reflect treatment of hand trauma other than his right thumb injury for which service connection has been established above.  A May 1990 treatment record conveys that the Veteran exhibited left dorsal hand swelling.  An assessment of a ganglion was advanced.  A November 1991 treatment record states that the Veteran injured his left thumb when he caught it in a dog leash.  An impression of "ST injury [left] thumb" was advanced.  

The report of the December 2015 VA hand and finger examination notes that contemporaneous X-ray studies of the right hand revealed findings consistent with "minimal osteoarthritic changes are seen at the interphalangeal joints of all the digits."  No X-ray studies of the left hand were conducted.  The examiner advanced no findings as to the relationship, if any, between the Veteran's right hand osteoarthritis and his documented in-service right hand trauma and whether the Veteran exhibited any recurrent residuals of his documented in-service left thumb trauma.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA examination of the hands would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after January 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the S.H.A.P. E. (Supreme Headquarters Allied Powers Europe) medical facility in Mons, Belgium for the relevant time periods for any entries pertaining to the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his right hand and left hand injury residuals since January 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2013.  
4.  Schedule the Veteran for a VA examination conducted in order to determine the nature and etiology of his claimed recurrent right hand and left hand injury residuals.  If no recurrent hand injury residuals other than his service-connected right thumb injury residuals are identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hand injury residuals had their onset during active service; are related to the Veteran's documented in-service right hand and left hand trauma; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then adjudicate the issues of service connection for both recurrent right hand disorder to include injury residuals, crushed fingers, and degenerative joint disease and a recurrent left hand disorder to include injury residuals and crushed fingers on a de novo basis.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


